Exhibit 10.5

 

SUPPLEMENTAL WARRANT AGREEMENT

 

This SUPPLEMENTAL WARRANT AGREEMENT (this “Agreement”), dated as of February 29,
2012, is made by and between BankUnited, Inc., a Delaware corporation
(“Purchaser”), and Herald National Bank, formerly Heritage Bank, N.A., a
national banking association (the “Bank”).

 

RECITALS

 

WHEREAS, the Bank entered into the Stock Warrant Agreement, dated as of
November 24, 2008 (the “Warrant Agreement”), in favor of the persons listed on
Exhibit A thereto.

 

WHEREAS, pursuant to a Merger Agreement, dated as of June 2, 2011, by and
between Purchaser and the Bank, as amended (the “Merger Agreement”), a
subsidiary of Purchaser will, subject to the terms and conditions of the Merger
Agreement, merge with and into the Bank effective as of the date hereof (the
“Merger”) under the applicable provisions of the National Bank Act, with the
Bank being the surviving bank in the Merger.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the parties agree as follows (capitalized terms used but
not defined herein shall have the respective meanings assigned to them in the
Warrant Agreement):

 

1.     Assignment and Assumption. Pursuant to Section 12(b) of the Warrant
Agreement, Purchaser hereby accepts assignment of all of the Bank’s rights and
assumes all of the Bank’s obligations under the Warrant Agreement, which
assignment and assumption shall become effective upon the Effective Time (as
defined in the Merger Agreement).

 

2.     Adjustment. Immediately following the Effective Time, each Warrant will
continue to have, and be subject to, the same terms and conditions set forth in
the Warrant Agreement immediately prior to the Effective Time, except that each
outstanding Warrant will be exercisable for shares of Purchaser Common Stock (as
defined in the Merger Agreement) and cash in the same proportion that the
holders of Bank Common Stock (as defined in the Merger Agreement) receive in the
aggregate in the Merger as measured as of the Effective Time.

 

3.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

4.     Headings. All section headings herein are inserted for convenience only
and shall not modify or affect the construction or interpretation of any
provisions of this Agreement.

 

5.     Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the United States applicable to national banks and
to the extent not inconsistent therewith, with the laws of the State of New
York, without regard to the laws that might otherwise govern under applicable
principles of conflicts of laws.

 

--------------------------------------------------------------------------------


 

6.     Effective Time. This Agreement shall be effective as of the Effective
Time of the Merger.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Supplemental Warrant
Agreement as of the date first above written.

 

 

 

BANKUNITED, INC.

 

 

 

 

By:

/s/ Douglas J. Pauls

 

 

Name: Douglas J. Pauls

 

 

Title: CFO

 

 

 

 

HERALD NATIONAL BANK

 

 

 

 

By:

/s/ Michael Carleton

 

 

Name: Michael Carleton

 

 

Title: President

 

 

 

 

[Signature Page to Supplemental Warrant Agreement]

 

--------------------------------------------------------------------------------